DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Drawings replacement sheets for figures 5 and 6 submitted on 12/10/2021 are proper thereby are accepted, and overcoming drawing objections. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 22 recites the limitation “the base” in line 3. There is insufficient antecedent basis for this limitation in the claim. Correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, 14, 18, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gretz US 5765786, ( hereinafter referred to as “Gretz”). 

Regarding claim 1, Gretz  discloses a cable stacker (Figs 1 and 2, cable support 10), comprising: a mounting base (Figs 1, 2, foundation 12) for placement against a framing stud (Figs 1 and 2, surface 13 of foundation 12 towards framing member 11), the mounting base (12) including an attachment guide (Figs 1, 2, foundation extension 34) through which a fastener inserted through (Figs 1, 2,  nail 38 through nail  the mounting base holds the cable stacker in place against the framing stud (col. 2, line 61-65); and dividers that extend perpendicular from the mounting base (Fig. 2, oval limbs 18 or round limbs 20 both extend perpendicular to surface 13 of foundation 12), the dividers forming cable slots between the dividers (Fig. 2, cable receiving slots 22, 24 between 18, 20), the cable slots (22, 24) configured to accommodate one or more cables that are guided in place between the dividers through open ends of the cable slots (col. 3, lines 42-56: oval and round cables can be securely held with slots 22, 24).
Regarding Claim 2, Gretz discloses the cable stacker wherein: the dividers include a first divider, a second divider, and a center divider (Fig. 1, first divider (18), second divider (20), center divider (integral spine 14 with T-shaped top 26)); a first cable slot (22) is formed between the first divider (18) and the center divider (14 with 26); and a second cable slot (24) is formed between the second divider (20) and the center divider (14 with 26).  
Regarding Claim 3, Gretz discloses further comprising: cable retention tabs (Fig. 2, hemispherical projections 42, extension ribs 43, trunk ribs 44) integrated with the dividers (42/43/44 integrated with dividers 18, 20, 16), the cable retention tabs (42/43/44) configured to cover at least a portion of the open ends of the cable slots and retain the one or more cables in the cable slots (Fig. 2, col. 3, lines 40-56).
Regarding Claim 8, Gretz discloses the cable stacker further comprising: at least one integrated nail guide as the attachment guide (Figs 1, 2, foundation extension 34; nail 38 through nail passageway 48) to facilitate attachment of the mounting base of the cable stacker to the framing stud with at least one nail (Fig. 1 and col. 2, line 61-65), the integrated nail guide configured to retain the nail in an installation position for insertion through the mounting base (Fig. 2, extra depth of nail hole (48) beyond the nail guide (34) will enable the nail (38) be retained and held in an installation position upon later driving the nail (38) into the framing stud or framing member 11).  
Regarding Claim 14, Gretz discloses a method for a cable stacker (Fig. 1, cable support 10, abstract), the method comprising: retaining a fastener in an integrated guide of the cable stacker for placement of a mounting base of the cable stacker against a framing stud (col. 3, lines 30-33) and attachment of the cable stacker to the framing stud by the fastener inserted through the mounting base (col. 2, lines 46-48; col. 3, lines 61-64; col. 4, lines 55-62); and receiving one or more cables that are guided in cable slots between dividers that extend perpendicular from the mounting base and form the cable slots (col. 3, lines 42-56: oval and round cables can be securely held with slots 22, 24; Fig. 2, oval limbs 18 or round limbs 20 both extend perpendicular to surface 13 of foundation 12).
Regarding Claim 18, Gretz discloses the method wherein the fastener is a nail (Fig. 1, nail 38) retained in an installation position with an integrated nail guide of the cable stacker to facilitate the attachment of the cable stacker to the framing stud with the nail inserted through the mounting base (Figs 1, 2, foundation extension 34; nail 38 through nail passageway 48; col. 2, line 61-65;  extra depth of nail hole (48) beyond the nail guide (34) will enable the nail (38) be retained and held in an installation position upon later driving the nail (38) into the framing stud or framing member 11).  
Regarding claim 21, Gretz discloses further comprising: retaining the one or more cables in the cable slots with cable retention tabs (Fig. 2, hemispherical  integrated with the dividers (42/43/44 integrated with dividers 18, 20, 16), the cable retention tabs (42/43/44) covering at least a portion of the open ends of the cable slots (Fig. 2, col. 3, lines 40-56).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


 Claim(s) 9, 10, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gretz US 5765786, (hereinafter referred to as “Gretz”) in view of Zuercher (US 5090645, hereinafter referred to as “Zuercher”).
Regarding Claim 9, Gretz fails to disclose the cable stacker further comprising: at least one integrated staple guide as the attachment guide to facilitate attachment of the mounting base of the cable stacker to the framing stud with at least one staple, the integrated staple guide configured to retain the staple in an installation position for insertion through the mounting base.  However, Zuercher teaches further comprising: at least one integrated staple guide as the attachment guide to facilitate attachment of the mounting base of the cable stacker to the framing stud with at least one staple, the integrated staple guide configured to retain the staple in an installation position for insertion through the mounting base (Fig. 4, staples 42 are shown to securely mount the cable stacker / cable stacking member 10 to a stud 26 or framing member; col. 5, lines 4-16 describes that staples 42 are driven through base plate 12 for attaching cable stacking member 40 to framing member, and a positioning tab 44 (serving as staple guide) integrated molded with the base plate 12 so that positioning is maintained with respect to the stud 26 when the staples 42 are driven through base plate 12).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace nails by staples and nail guides by staple guides based on the express teachings of Zuercher in col. 2, lines 60-64: “The 
Regarding Claim 10, Gretz fails to disclose the cable stacker further comprising: at least one integrated screw guide as the attachment guide to facilitate attachment of the mounting base of the cable stacker to the framing stud with at least one screw, the integrated screw guide configured to retain the screw in an installation position for insertion through the mounting base.  However, as taught in Zuercher, screws and nails are commonly well-known fasteners used in the construction industry in col. 2, lines 60-64: “The cable staking member can be attached to the mounting surface using common fasteners such as nails, screws, staples or other similar means”.  Therefore, Gretz in view of Zuercher teaches further comprising: at least one integrated screw guide as the attachment guide to facilitate attachment of the mounting base of the cable stacker to the framing stud with at least one screw, the integrated screw guide configured to retain the screw in an installation position for insertion through the mounting base (nail and nail guide can be replaced by screw and screw guide, Gretz as modified by Zuercher teaches of an integrated screw guide alongside a screw to facilitate attachment of the cable stacker to the framing stud).  Meanwhile, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace a nail by a threaded screw as the fastening means of the cable stacker to the stud based on the motivation or rationale that it would be much easier, if need be in the future when the cable stacker needs to be removed, to remove the threaded screw alongside the cable stacker. In addition, if the cable stacker is damaged or have broken 
Regarding Claim 19, Gretz fails to discloses wherein the fastener is at least one staple retained in an installation position with an integrated staple guide of the cable stacker to facilitate the attachment of the cable stacker to the framing stud with the at least one staple inserted through the mounting base.   However, Zuercher teaches wherein the fastener is at least one staple retained in an installation position with an integrated staple guide of the cable stacker to facilitate the attachment of the cable stacker to the framing stud with the at least one staple inserted through the mounting base (Zuercher: Fig. 4, fasteners are staples 42 are shown to securely mount the cable stacker / cable stacking member 10 to a stud 26 or framing member, see also col. 5, lines 4-16 describes that staples 42 are driven through base plate 12 for attaching cable stacking member 40 to framing member, and a positioning tab 44  integrated molded with the base plate 12 (and serving as staple guide) so that positioning of the cable stacker is maintained with respect to the stud 26 when the staples 42 are driven through base plate 12).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gretz by Zuercher based on the same rationale as discussed for claim 9, thereby omitted herein for brevity.
Regarding Claim 20, Gretz fails to disclose wherein the fastener is at least one screw retained in an installation position with an integrated screw guide of the cable stacker to facilitate the attachment of the cable stacker to the framing stud with the at least one screw inserted through the mounting base.  However, as taught by Zuercher, screws and nails are commonly well-known fasteners used in the construction industry, wherein the fastener is at least one screw retained in an installation position with an integrated screw guide of the cable stacker to facilitate the attachment of the cable stacker to the framing stud with the at least one screw inserted through the mounting base (By replacing nail and nail guide by screw and screw guide, Gretz modified by Zuercher teaches of an integrated screw guide alongside a screw to facilitate attachment of the cable stacker to the framing stud.   Meanwhile, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace a nail by a threaded screw as being the fastening means of the cable stacker to the stud based on the motivation or rationale that it would be much easier to remove the threaded screw alongside the cable stacker later on whenever remounting of cable is required. In addition, if the cable stacker is damaged or cracked, the threaded screws allow easier replacement thereof without the problem caused by worn or loosened nail holes. 

Claim(s) 11, 12, 13, 15, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gretz US 5765786, (hereinafter referred to as “Gretz”) in view of Brockman et al. (US 7071418, hereinafter referred to as “Brockman”).

Regarding Claim 11, Gretz fails to disclose the cable stacker further comprising: cable separators that extend from the dividers into the cable slots to separate the cables that are guided in place between the dividers.  

However, Brockman teaches cable stacker (Figs 1 and 2) further comprising: cable separators (Fig. 2, arms 20) that extend from the dividers (Fig. 2, spine 18, 20 extending horizontally from 18) into the cable slots (Fig. 2, slots 22) to separate the cables that are guided in place between the dividers (col. 2, lines 32-36). 

Meanwhile, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dividers/limbs (18, 20) of Gretz to be sized taller/longer and the cable slots to be deeper by adopting Brockman so as to be capable of accommodating more than one cable within each pair of dividers by adding cable separator/arms 20 to hold each cable (in a vertical manner) as taught by Brockman, thereby increasing overall cable stacking capacity using the same cable stacker. 

Regarding Claim 12, Gretz fails to disclose wherein each of the cable separators extend perpendicular from one of the dividers into one of the cable slots and is approximately horizontal to the base of the cable stacker.  However, Brockman teaches wherein each of the cable separators extend perpendicular from one of the dividers into one of the cable slots and is approximately horizontal to the base of the cable stacker (Fig. 2, each of arms 20 extending perpendicularly (or horizontally) from one spine 18 (which extends vertically) into one of cable slots 22, and is approximately horizontal to base 12 of cable stacker).  

Regarding Claim 13, Gretz fails to disclose wherein each of the cable separators that extend from one of the dividers into one of the cable slots is removable to accommodate larger diameter cables being installed in the cable slots.  


However, modified Brockman teaches wherein each of the cable separators that extend from one of the dividers into one of the cable slots is removable to accommodate larger diameter cables being installed in the cable slots (because the arms 20 of Brockman are made of plastic molded material, therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to remove or cut off one or more of molded plastic arms 20 of a particular cable stacker (with a utility knife, for example) when a particular cable to be mounted is too large in size/diameter than existing available space between each pair of adjacent arms 20. By doing so, two of adjacent slots 22 can combine to form one larger cable slot). 

Regarding Claim 15, Gretz fails to disclose the method further comprising: separating two or more of the cables that are guided into one of the cable slots between the dividers with at least one cable separator that extends perpendicular from one of the dividers into the cable slot.  However Brockman teaches the method further comprising: separating two or more of the cables that are guided into one of the cable slots between the dividers with at least one cable separator that extends perpendicular from one of the dividers into the cable slot (Fig. 2, spine 18, divider has arms 20 (cable separators) forming slots 22 and extending perpendicularly from spine 18, and cables are separated and guided in place between the divider 18 as discussed in col. 2, lines 32-36). 

Regarding claim 22, Gretz fails to disclose wherein the at least one cable separator that extends perpendicular from the divider into the cable slot is orientated approximately horizontal to the base of the cable stacker.  However, Brockman teaches wherein the at least one cable separator that extends perpendicular from the divider into the cable slot is orientated approximately horizontal to the base of the cable stacker (Fig. 2, spine 18, divider has arms 20 (cable separators) forming slots 22 and extending perpendicularly from spine 18 (divider), since 18 is perpendicular to base, and 20 is perpendicular to 18, as a result, 20 is horizontal to base; cables are separated and guided in place between the divider 18 as discussed in col. 2, lines 32-36). 

Regarding claim 23, Gretz fails to disclose wherein the at least one cable separator that extends perpendicular from the divider into the cable slot is removable to accommodate larger diameter cables being installed in the cable slot. However, modified Brockman teaches wherein the at least one cable separator that extends perpendicular from the divider into the cable slot is removable to accommodate larger diameter cables being installed in the cable slot (because the arms 20 of Brockman are made of plastic molded material, therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to remove or cut off one or more of molded plastic arms 20 of a particular cable stacker (with a utility knife, for example) when a particular cable to be mounted is too large in size/diameter than existing available space between each pair of adjacent arms 20. By doing so, two of adjacent slots 22 can combine to form one larger cable slot). 
Regarding claims 12, 13, 15, 22 and 23, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gretz by Brockman based on the same rationale as previously discussed for claim 11, thereby omitted herein for brevity. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 8-15, 18-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bailey US D755043S discloses a wire retainer with dividers perpendicular to a mounting base. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00am MT--5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DING Y TAN/Examiner, Art Unit 3632 
  
/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632